Citation Nr: 0109643	
Decision Date: 03/30/01    Archive Date: 04/03/01	

DOCKET NO.  96-28 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and for a disability of the low back.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from November 1953 to November 1956, and in the United 
States Air Force from June 17, 1958, to July 21, 1958.  His 
Air Force service was terminated because of a physical 
disability which existed prior to entry.  

In an unappealed rating action in September 1958, the 
Regional Office (RO) denied service connection for hearing 
loss and a low back disability.  In June 1990, the RO denied 
service connection for a hearing loss on the basis that new 
and material evidence had not been submitted to reopen his 
claim.  The veteran did not perfect timely appeals from these 
rating actions. 

In June 1992, the veteran sought to reopen his claim for 
service connection for hearing loss, and later for disability 
of the low back.  The RO denied these claims on the basis 
that new and material evidence had not been submitted to 
reopen the claims for service connection for these 
disabilities, and the veteran timely appealed.

In October 1993, the veteran presented a claim indicating 
that he believed that the September 1958 rating action 
denying service connection for a back condition and hearing 
loss was clearly and unmistakably erroneous.  In May 1994, 
the RO determined that there was no clear and unmistakable 
error in such rating action, and the veteran was advised of 
this determination.  The veteran did not file a timely 
appeal, and this issue has not been recognized as an 
appellate issue before the Board.

In a decision in April 1998, the Board denied entitlement to 
service connection for tinnitus.  The Board also determined 
that new and material evidence had not been submitted to 
reopen the claims for service connection for hearing loss and 
disability of the low back.  The veteran then appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court).  

Subsequently, the Department of Veterans Affairs (VA) and the 
veteran's attorney submitted a joint motion to remand the 
case to the Board and stay proceedings with regard to the 
question of whether new and material evidence had been 
submitted to reopen the claim for service connection for 
hearing loss and for disability of the low back, citing 
recent Court decisions, including Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The joint motion indicated that the 
appellant did not wish to pursue any appeal relating to the 
question of service connection for tinnitus.  In February 
1999, the Court vacated the April 1998 Board decision as it 
pertained to the question of whether new and material 
evidence had been submitted to reopen the claims for service 
connection for hearing loss and a disability of the low back.  
The Court remanded the case to the Board for further 
consideration.

Pursuant to the Court's remand, the Board provided the 
veteran and his attorney an opportunity to submit additional 
evidence and arguments.  The veteran submitted an additional 
affidavit, and the veteran's attorney submitted additional 
argument.  The veteran's attorney waived consideration of the 
affidavit by the RO. 

In November 1999, the Board determined that the evidence 
received since the unappealed rating actions in September 
1958 and June 1990 denying service connection for hearing 
loss and a disability of the low back was new and material, 
reopening the claims for service connection for these 
disabilities.  The Board then reviewed all of the evidence of 
record and denied the veteran's claims for service connection 
on the basis that he had not submitted well-grounded claims 
for entitlement to service connection for bilateral hearing 
loss or a disability of the low back.  See Winters v. West, 
12 Vet. App. 203 (1999).  The veteran then appealed to the 
Court.

Subsequently, the VA and the veteran's attorney again 
submitted a joint motion to remand the case to the Board and 
stay proceedings with regard to the present appeal.  The 
joint motion indicated that the Board had not provided 
reasons and bases for all of its findings and conclusions, 
and had not considered certain pertinent Court decisions, 
including Miller v. West, 11 Vet. App. 345 (1998), and  
Maxson v. West, 12 Vet. App. 453, 457-60 (1999).  In October 
2000, the Court vacated the November 1999 Board decision and 
remanded the case to the Board for further consideration.  

Pursuant to the Court's remand, the Board provided the 
veteran and his attorney an opportunity to submit additional 
evidence and arguments.  The veteran's attorney in December 
2000 indicated that they had no further evidence to submit in 
connection with the claim.  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which, in effect, revised the 
law relating to the duty to assist, and the need for notice 
to the veteran concerning searching for and obtaining 
records, substantiating a claim, and completing an 
application for compensation benefits.  The law also 
eliminated, in essence, the need to establish that a claim 
was well grounded.  The law applies to all claims pending on 
the date of enactment.  Accordingly, the case is now being 
reviewed by the Board based on all the evidence of record, 
and all pertinent laws, regulations, and Court decisions.


FINDINGS OF FACT

1.  An unappealed RO rating in September 1958 denied service 
connection for hearing loss and a low back disability.

2.  In a June 1990 rating, the RO denied service connection 
for hearing loss on the basis that new and material evidence 
had not been submitted to reopen the claim.  The veteran did 
not perfect a timely appeal from the 1958 and 1990 rating 
actions.  

3.  The veteran has submitted evidence since June 1990 which 
is sufficiently significant that it must be considered in 
order to decide the veteran's claims.


CONCLUSION OF LAW

The evidence received since the prior final rating actions 
denying service connection for hearing loss and a disability 
of the low back is new and material, and thus reopening of 
the veteran's claims for service connection for these 
disabilities is in order.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156, 20.200-20.202 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran maintains that he has submitted 
sufficient evidence to reopen his claims for the claimed 
disabilities.  He contends that he developed a chronic low 
back disability as the result of an accident that occurred 
during his first period of service, and that he has had back 
problems since that time.  He further maintains that any 
hearing loss that was present in the beginning of his first 
period of service was acute in nature, clearing by the time 
he was discharged from his first period of service.  He 
currently contends that he entered his second period of 
service with normal hearing, that he developed permanent 
hearing loss as the result of flying on an airplane at the 
beginning of his second period of service.

I.  Background

On a report of medical history for enlistment in November 
1953, the veteran reported that he had had ear, nose, or 
throat trouble; mumps and severe tooth or gum trouble.  He 
furnished a history of bilateral mastoiditis, four years 
previously, with no objective complaints since that time.  
There were no complaints, findings, or diagnoses relating to 
the low back.  On physical examination, the spine and the 
musculoskeletal system were reported normal.  Hearing for 
whispered voice was 10/15 on the right and 12/15 on the left.  
Audiometric study showed a 15, 45, 60, and 50-decibel loss at 
the 5,000, 1,000, 2,0000, and 4,000 Hertz levels, 
respectively, on the right.  On the left, there was a 5, 10, 
30, and 35-decibel loss in these ranges, respectively.  It 
was concluded that he had a loss of hearing, as confirmed by 
audiometric studies.  

When the veteran reached his training station in November 
1953, it was noted that he had defective hearing of the right 
ear.  The service medical records for the veteran's first 
period of service are otherwise negative for any complaints, 
findings, or diagnoses relating to defective hearing.

On October 10, 1955, the veteran complained of a weak back.  
He reported that he was bending over a work basin about six 
days previously when he heard a snapping in the middle of his 
back.  He stated that he was unable to straighten up for 
several minutes, and the aching sensation in the small of his 
back continued, the pain being aggravated by assuming the 
standing position from a stooping position.  He stated that 
he felt his back "giving way" the previous night when he 
stepped out of a car.  Physical examination showed no muscle 
spasm, deformity, or limitation of motion.  

Three days later, orthopedic and neurological examinations 
were essentially normal.  It was indicated that it was 
possible that there was a functional basis to his complaints, 
and an orthopedic consultation was scheduled.  The referral 
note of October 14, 1955 stated that the veteran had been 
referred for consultation because of lumbar paresthesias, a 
slipping sensation, weakness episodes, and episodes of 
"paralysis" over the last 3 to 5 years.  An orthopedic and 
neurological examination had revealed only hamstring 
shortening and back muscle spasticity.  That examiner felt 
that his complaints were hysterical, but that further review 
was indicated because of his history of an accident in 1952.  
An emergency consultation was requested because the veteran 
claimed that he was almost entirely incapacitated and could 
not perform his duty.  

The consultant's report, also dated October 14, noted that 
the veteran complained about mid-lower back pain that had 
been present for about one year, and reported an injury at 
age 14 when he was crushed between a truck and a barn.  
Physical examination revealed an apparent "catching" when 
arising from a stooped position.  There was no evidence of 
nerve root irritation, muscle spasm, or list.  There was no 
physical evidence of any disease process.  An X-ray of the 
lumbosacral spine was interpreted as showing slight narrowing 
of the L5, S1 interspace on the left.  There was evidence of 
spina bifida occulta at S1, but no evidence of 
spondylolisthesis.  There was no recommendation for 
treatment, and the veteran was returned to duty.  

Thereafter, the service medical records for the first period 
of service are negative for any complaints, findings, or 
diagnoses relating to the low back.  On examination for 
discharge from service in October 1956, the spine and 
musculoskeletal system were evaluated as normal.  Whispered 
voice was described as 15/15, bilaterally.  An audiometric 
test was not conducted. 

On examination for enlistment in Indiana on June 16, 1958, 
the spine and musculoskeletal system were reported normal.  A 
whispered voice test was reported to be 15/15, bilaterally.  
No audiometric test was conducted.  On examination at 
Lackland Air Force Base in Texas for medical separation on 
June 24, 1958, eight days later, it was noted that whispered 
voice was 0/15 in the right ear and 4/15 in the left ear.  
Audiometric examination showed a 50, 55, 45, and 55-decibel 
loss in the right ear in the 500, 1,000, 2,000, and 4,000 
Hertz levels, respectively.  There was a 15, 50, 40, and 
45-decibel loss in these ranges in the left ear, 
respectively.  It was noted that the veteran had a perceptive 
bilateral deafness, and that he was not qualified for general 
military service.  He was discharged from service because of 
bilateral deafness, which was determined to have existed 
prior to entry.

An initial claim for service connection for hearing loss and 
a disability of the low back was received from the veteran in 
July 1958.  The veteran claimed that he injured his back in 
May 1956 and that his hearing had become worse since March 
1955 when he was near an exploding oil drum.  He reported 
that he had received treatment for a back disability from W. 
H. Shortridge, M.D., in March 1958.  A statement was received 
from Dr. Shortridge dated in late July 1958 indicating that 
the veteran had a service-connected back injury and 
impairment of hearing which was also service connected.  Dr. 
Shortridge did not give any specific diagnosis or report any 
findings pertinent to either claim.  He recommended a VA 
physical evaluation.  

The veteran submitted a letter dated in August 1958 in which 
he reported that he had had a hearing loss due to mastoid 
problems at age 13.  He claimed that his hearing became worse 
during his first period of service, mainly due to noise 
exposure, especially an explosion that occurred on one 
occasion.  He also claimed that he had hurt his back in a 
jeep accident in March 1955.  

On a VA examination in September 1958, the veteran stated 
that he had had hearing loss in the right ear due to mastoid 
trouble at age 13 and that the mastoiditis had been treated 
with penicillin.  He stated that he was exposed to noise 
while in the Marine Corps, and believed that his hearing 
worsened during his first period of service.  The hearing 
loss was the reason for his discharge from the Air Force in 
1958.  His back problems were episodic in nature, and between 
episodes his back was generally within normal limits.  

On physical examination, the back was essentially normal, 
aside from some muscle spasm.  X-rays of the lumbosacral 
spine indicated that there were multiple congenital anomalies 
in the lumbosacral area with failure of fusion of the 
posterior neural arch of the sacral segments.  There was no 
evidence of spondylolisthesis.  The diagnoses included 
defective hearing on the right ear and lumbosacral strain, 
superimposed upon congenital anomalies.  

In a rating in September 1958, the regional office denied 
service connection for disability of the lumbosacral spine 
and for defective hearing.  It was concluded that the 
veteran's medical records for his first period of service 
showed hearing loss at enlistment in both ears, and that such 
medical records did not show a worsening of the hearing loss 
during this period of service.  It was also determined that a 
disability of the low back was not incurred in or aggravated 
by service.  The veteran was advised of this rating, and he 
did not initiate an appeal.  

In March 1990, the veteran submitted a claim for service 
connection for hearing loss, and for a permanent and total 
disability rating for pension.  He submitted a statement from 
Mason R. Baker, M.D., dated in March 1990 indicating that 
recent examination resulted in the diagnoses of marked 
hearing loss and orthopedic impairment of the right hip and 
back.  The veteran also submitted medical records from 
private physicians for the period from 1960 through the 
1980's.  In 1960, an X-ray of the lumbar spine showed spina 
bifida.  A history in 1983 showed that the veteran attributed 
his hearing problems to service beginning in 1955, with 
hearing aids being worn beginning in 1960. 

In a rating action in June 1990, the RO denied service 
connection for hearing loss, indicating that no new evidence 
had been received since the rating action in September 1958.  
The veteran did not perfect a timely appeal.  

On a VA examination in October 1990, the veteran reported 
that he had been a truckdriver for many years.  He reported 
that he had had hearing loss, progressive in nature, since 
1953.  He had served in the military between 1953 and 1956, 
and did not notice that his hearing was greatly diminished at 
that time.  He attempted to enter the Air Force in 1958, but 
had failed the hearing test.  He reported wearing hearing 
aids after service.  He provided no history of direct ear 
trauma, ear discharge, or ear infections.  He also reported 
that he had had lumbosacral strain intermittently since 1968, 
and confirmed that he had originally injured his back while 
in high school.  

In August 1991, the veteran submitted a notice of 
disagreement with the June 1990 rating determination denying 
service connection for hearing loss.  In March 1992, the RO 
advised him that such notice of disagreement was not timely.  
The veteran did not appeal this decision.

In June 1992, and subsequently, the veteran sought to reopen 
his claim for service connection for hearing loss and a back 
disability.  

Thereafter, additional medical records were received, and a 
VA examination was conducted in September 1995.  

At a hearing at the Board in January 1998, the veteran 
testified that he injured his back in service, and that he 
continued to have problems with his back after service.  He 
did see a physician shortly after discharge from service 
relating to his back problems but this physician did not have 
any record of his examination or treatment.  He began having 
hearing loss during his second period of service shortly 
after he took an airplane trip to his duty station.  He 
testified that he did not have any problems with his hearing 
during his first period of service. 

At the hearing, the veteran submitted a statement, dated in 
December 1997, from a former employer, indicating that the 
veteran had been employed between 1949 and 1953, prior to 
entering military service.  The employer indicated that the 
veteran had had normal hearing and no back problems during 
this period of employment.  The employer stated that the 
veteran was unable to return to his previous employment in 
1958 because of impaired hearing and an inability to perform 
heavy physical labor because of a back injury that had been 
incurred in service.  The veteran waived initial 
consideration of this statement by the RO.  

In 1999, the veteran submitted a statement arguing that while 
he had impaired hearing at the beginning of his first period 
of service, his hearing was normal on discharge from this 
period.  He reported that he began having chronic problems 
with hearing loss only after he entered his second period of 
service.  

II.  Analysis

In order to reopen a claim for service connection, it is 
incumbent upon the applicant to submit new and material 
evidence which bears directly and substantially upon the 
specific matter under consideration and which is neither 
cumulative nor redundant.  Such evidence, by itself, or with 
evidence previously considered, should be so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by the evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service, or was aggravated 
therein.  38 C.F.R. § 3.303.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

In this case, the veteran submitted additional evidence since 
the rating actions of September 1958 and June 1990 denying 
service connection for hearing loss and a disability of the 
low back.  Such evidence included medical reports, statements 
and testimony by the veteran, and a statement from a former 
employer.  While some of the evidence was redundant and 
repetitive, the statement from a former employer indicating 
that the veteran worked without evidence of hearing loss or a 
back condition between 1949 and 1953, and then could not 
return to his previous employment in 1958 because of hearing 
loss and an inability to perform heavy physical labor because 
of a back injury is considered new and material evidence in 
this case.  Such a statement, if viewed in its most favorable 
light and taken as true, would provide some evidence that the 
veteran developed or aggravated a hearing loss and a low back 
condition in service.  Accordingly, the veteran has reopened 
the claim for service connection for hearing loss and a low 
back disability.


ORDER

The evidence received since the unappealed rating actions in 
September 1958 and June 1990 denying service connection for 
hearing loss and a disability of the low back is new and 
material, thereby reopening the veteran's claim for service 
connection for these disabilities.


REMAND

The veteran has reopened his claim for service connection for 
bilateral hearing loss and a disability of the low back.  
Pursuant to the VCAA, there is now an expanded duty to assist 
the veteran.

The present record contains short statements from Dr. 
Shortridge in 1958 and Dr. Baker in March 1990 indicating 
treatment of the veteran for hearing loss and a back 
disability.  The statement from Dr. Shortridge provided some 
link between these conditions and the veteran's service, but 
did not provide any detail relating to the veteran's 
treatment or the reasons and bases for such statement.  The 
RO did not request clarification from these physicians when 
these statements were received.  The statement from Dr. 
Shortridge is more than 40 years old, and he is not listed in 
the 1982 or 1998 editions of the Directory of American 
Physicians; furthermore, the appellant has indicated that his 
records are not available.  Consequently, a further search 
for his records would not appear likely to succeed.  However, 
pursuant to the new legislation amending the VA duty to 
assist, the Board believes that an attempt should be made to 
obtain copies of additional records from other physicians.

In addition, the record shows that the veteran applied for 
and was initially denied Social Security disability benefits.  
The denial of Social Security disability benefits noted that 
the veteran received treatment from other physicians 
including, Dr. Dollens, in 1990, Dr. Bobb from 1980 to 1987, 
and Dr. Ellis in 1981.  While the exact nature of such 
treatment is not clear, the Board believes that the RO should 
obtain copies of the treatment records from these physicians.  
Such records may provide additional information relating to 
the veteran's medical history and treatment.  The RO should 
also obtain copies of all of the veteran's records relating 
to the unsuccessful claim for Social Security benefits in 
1990 and the subsequent successful application for Social 
Security disability benefits in 1991.  Such records may 
provide additional information relating to the veteran's 
medical history.  See Woods v. Gober, 98-2095 (U.S. Vet App. 
Dec15, 2000). 

The new legislation relating to the duty to assist a veteran 
also provides that a medical examination shall be provided 
when the evidence contains competent evidence that the 
claimant has a current disability and indicates that the 
disability may be associated with the veteran's service but 
that the evidence does not contain sufficient medical 
evidence to make a decision on the claim.  Generally, a 
medical opinion is required when there is some doubt relating 
to the nexus between current symptomatology and the veteran's 
service.  In this case, Dr. Shortridge has provided some 
information linking the veteran's back condition to service.  
However, as previously noted, the reasons and bases for such 
opinion, especially in view of the other evidence of record, 
is not clear.  Therefore, the Board finds that a medical 
examination should be scheduled for an opinion concerning the 
nature, extent, and origin of the veteran's back disability.  

In the same way, the veteran has advanced certain contentions 
relating to his hearing loss.  In view of the nature of the 
current record, the Board also believes that a new medical 
examination to evaluate the nature, extent, and derivation of 
the veteran's hearing loss should be obtained.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain copies of the 
veteran's treatment records from Dr. 
Baker, Dr. Dollens, Dr. Bobb, and Dr. 
Ellis.  The RO should obtain any 
assistance from the veteran that is 
necessary to determine if records from 
those physicians are still available and 
in obtaining their addresses  The veteran 
should provide any releases for such 
information that are deemed necessary.

2.  The RO should obtain copies of all 
material, including applications and 
medical records, of the veteran's request 
for Social Security benefits that was 
unsuccessful in 1990 and successful in 
1991.

3.  After these records have been 
obtained, the RO should make arrangements 
for special auditory and orthopedic 
examinations of the veteran.  All 
clinical tests which are deemed 
appropriate should be conducted.  The 
examiner should review all of the 
veteran's records.  The claims folder 
should be made available to the examiners 
prior to and during their examinations.  

The orthopedic examiner should be 
requested to provide an opinion 
concerning the nature, extent, origin, 
and etiology of any current back 
disability.  Specifically, the examiner 
should express an opinion concerning the 
relationship between any present back 
disability and the noted congenital 
deformity or the injuries that the 
veteran sustained prior to service, 
during service, or after service.  The 
examiner should express an opinion 
concerning whether there was any back 
disability present prior to service, and 
whether such disability increased in 
severity during either period of service.  

The audiology examiner should express an 
opinion concerning the nature, extent, 
origin, and etiology of the veteran's 
current hearing loss in each ear.  
Specifically, the examiner should express 
an opinion concerning whether the 
veteran's hearing loss prior to service, 
reportedly attributed to mastoiditis, 
would have increased beyond its natural 
progress during service.  Further, the 
examiner should express an opinion 
concerning whether the hearing loss which 
was present prior to service could have 
increased in severity suddenly during 
service, such as by an airplane ride as 
the veteran claims.  

After such development has been completed, the RO should 
again review the veteran's claims for service connection 
under all pertinent laws, regulations, and Court decisions.  
If there is any denial of a claim, the case should be 
processed in accordance with the appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless and until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data, and to provide due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals






